Citation Nr: 9926326	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  92-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right renal mass 
due to exposure to ionizing radiation in service.  

2.  Entitlement to service connection for multiple polypoid 
adenomas of the colon due to exposure to ionizing radiation 
in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant served in the U.S. Coast Guard from September 
1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the St. Petersburg 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was last before the Board in October 1998, 
when it was remanded to the RO for further development in 
compliance with Hilkert v. West, 11 Vet. App. 284 (1998) 
(Hilkert I).  Subsequently, the en banc ruling in Hilkert v. 
West, 12 Vet. App. 145 (1999 (Hilkert II) reversed Hilkert I 
and eliminated the legal necessity for the additional 
evidentiary development specified in the Board's October 1998 
remand.  Accordingly, the appeal has been returned to the 
Board.  Although aware of the holding in Stegall v. West, 
11 Vet. App. 284 (1998) (indeed it was cited by the Board in 
the October 1998 remand), the Board accepts the actions of 
VA's Compensation and Pension Service in this matter, as set 
forth in a letter dated April 22, 1999.  


REMAND

The appellant contends that he developed the disabilities at 
issue in this appeal as a result of his exposure to ionizing 
radiation while participating in the occupation of Nagasaki, 
Japan, after the surrender of Japan in August 1945.  
Initially, he testified at a hearing held in October 1991 
that, to the best of his recollection, his ship (LST 788) was 
anchored in Nagasaki Bay from September 17 or 18 to 
September 26, 1945 (Transcript, p. 3).  He submitted written 
statements from two service comrades which were essentially 
in agreement with these recollections (see statement by B. 
Bast, dated in June 1991, and undated statement by B.J. 
Kearns).  In later written statements, the appellant varied 
his account of the dates in which he was in the Nagasaki area 
(see, e.g., VA Form 21-4138, dated July 18, 1996).  

In a letter addressed to the RO (with a copy furnished to the 
appellant) on April 16, 1997, the Defense Special Weapons 
Agency (DSWA) certified that naval records confirmed the 
appellant's presence in the area of Nagasaki, as defined by 
VA regulations (see, e.g., 38 C.F.R. § 3.309(d)(3)(vi)), from 
September 24 through September 26, 1945, and that the maximum 
possible dose he could have received even if he had been 
present during the entire period of the occupation of 
Nagasaki from September 1945 to June 1946 would have been 
less than one rem.  All subsequent evidentiary development in 
this case pursuant to 38 C.F.R. § 3.311 has been based upon 
this dosage estimate.  

In a subsequent letter addressed to the DSWA on April 23, 
1997, the appellant asserted, apparently for the first time, 
that his ship had been present in the Nagasaki area from 
August 17-29, 1945, and then again from September 24-26, 
1945.  No response from the DSWA to this new assertion by the 
appellant is of record.  Neither the appellant nor his 
representative have objected to the DSWA's dosage estimate on 
the basis that it fails to include his exposure to ionizing 
radiation during his earlier visit to Nagasaki in August 
1945.  On the other hand, the Board does not know if the 
service department accepts or rejects the appellant's alleged 
presence in the Nagasaki area from August 17-29, 1945, nor 
whether acceptance of this additional time in the Nagasaki 
area would change the "worst case" dosage estimate of his 
possible exposure to ionizing radiation.  

Obviously, these factual matters must be clarified before 
further appellate review of the claim can proceed.  
Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should contact the DSWA in 
order to determine if the available 
service records document the appellant's 
presence in the Nagasaki area on LST 788 
from August 17-29, 1945, or whether these 
records document his presence somewhere 
else during that period of time.  If 
military records do not document his 
presence in or absence from the Nagasaki 
area from August 17-29, 1945, then his 
presence there should be conceded.  
38 C.F.R. § 3.311(a)(4)(i).  The DSWA 
should also certify whether any change in 
the estimated maximum possible radiation 
dose of less than one rem is warranted in 
view of any new facts disclosed by this 
review.  

2.  The RO should proceed with any 
additional evidentiary development 
pursuant to 38 C.F.R. § 3.311 warranted 
by any new facts developed in accordance 
with this remand.  

3.  The RO should then review all of the 
relevant evidence and readjudicate the 
current claims by the appellant.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












